DETAILED ACTION

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the engine driven tool of claim 1 including “wherein a length of the flexible dust hose and the electrical conductor arrangement permit the dust removal assembly to be remotely positioned and supported away from the power tool at a remote location; wherein the dust removal assembly comprises a switch disposed at the dust removal assembly and remote from the power tool, wherein the switch is configured to interrupt the electric current sourced by the electrical generator of the power tool and provided to the electrically driven fan only when the electrical generator is generating the electrical current due to the engine running”.

A review of the closest prior art supports the above as explained in the following reference(s); Rosskamp (U.S. Patent Pub. No. 2009/0013842), Patenaude (U.S. Patent No. 4,192,104) and Cutting (U.S. Patent Pub. No. 2004/0006873).
Rosskamp teaches an engine-driven tool comprising a power tool, the power tool comprising 
a rotatable work tool (6), 
an engine (3) that is arranged to propel the rotatable work tool (6)(Paragraph 0025) 
a shielding cover (8) that is arranged to shield a part of the rotatable work tool (Figure 1); and 
an electric generator (18) configured to be at least indirectly driven by the engine to generate an electrical current (Figure 2, Paragraph 0031); and 
an electrical conductor arrangement (12) configured to electrically connect a device (9) to the electrical generator to power the fan motor via the electrical current (Paragraph 0029 and 0031 Figure 2).

Rosskamp does not provide a dust removal assembly configured to be disposed remote from the power tool, the dust removal assembly comprising; a dust container and an electrically driven fan comprising a fan motor;
 a flexible dust hose having a proximate hose end and a remote hose end, the flexible dust hose configured to connect to the power tool at the proximate end and to the dust channel to the dust removal assembly at the remote hose end;
 and the electrical conductor arrangement having a proximate arrangement end and a remote arrangement end, the electrical conductor arrangement being configured to electrically connect to the dust removal assembly at the remote arrangement end and to the electrical generator at the proximate arrangement end to remotely power the dust removal assembly via the electrical current generated by the electric generator of the power tool connected at the proximate arrangement end;
wherein the electrically driven fan is arranged to convey air from the dust channel into the dust container via the flexible duct hose,
wherein a length of the flexible dust hose and the electrical conductor arrangement permit the dust removal assembly to be remotely positioned and supported away from the power tool at a remote location; 
wherein the dust removal assembly comprises a switch disposed at the dust removal assembly and remote from the power tool, wherein the switch is configured to interrupt the electric current sourced by the electrical generator of the power tool and provided to the electrically driven fan only when the electrical generator is generating the electrical current due to the engine running.

Patenaude provides evidence in the art of saws to incorporate a vacuum channel (30) which is connected by piping to a conventional vacuum source (34)(Figure 1 and Col. 3, Lines 54-60).

Cutting teaches it is known in the art of handheld cutting devices to incorporate a dust removal assembly (90) configured to be disposed remote from the power tool, the dust removal assembly comprising:
 a dust container (93) and an electrically driven fan comprising a fan motor (100)(Figure 14 and Paragraph 0058);
a flexible dust hose (66) having a proximate hose end and a remote hose end (Figure 13), the flexible dust hose configured to connect to the power tool at the proximate hose end and to the dust channel to the dust removal assembly at the remote hose end (Paragraph 0051; Figures 13-14); and 
an electrical conductor arrangement (84) attached to the electric fan motor (100) to power the fan via the electrical current (Paragraphs 0058 and 0135); wherein the electrically driven fan is arranged to convey air (60) from a dust channel (63) into the dust container via the duct hose (Figures 13 and 14); wherein the flexible dust hose permits the dust removal assembly to be remotely supported such that a weight of the dust removal assembly contributes to a weight of the power tool borne by the user operating the power tool (Examiner notes the dust removal assembly to be remote from the cutting tool as shown in Figure 13 and contributes at least some weight to the cutting device, via the electrical connection and flexible hose);
an electrical conductor arrangement (84) having a proximate arrangement end (85) and a remote arrangement end (84), the electrical conductor arrangement being configured to electrically connect to the dust removal assembly at the remote arrangement end and to the electrical generator at the proximate arrangement end to remotely power the dust removal assembly via the electrical current generated by the electric generator of the power tool connected at the proximate arrangement end (Figure 13; Paragraphs 0058 and 0135);
wherein the electrically driven fan is arranged to convey air from the dust channel into the dust container via the flexible duct hose (Paragraphs 0058 and 0135),
wherein a length of the flexible dust hose and the electrical conductor arrangement permit the dust removal assembly to be remotely positioned and supported away from the power tool at a remote location (Figure 13). 
However, Cutter does not provide evidence of wherein the switch is configured to interrupt the electric current sourced by the electrical generator of the power tool and provided to the electrically driven fan only when the electrical generator is generating the electrical current due to the engine running.
Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claim 1.
Claims 3-13 are allowed as they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD CROSBY JR/   09/06/2022
Examiner, Art Unit 3724

/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724